                                            Case 3:21-cv-00463-SI Document 55 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTRO LEGAL DE LA RAZA, et al.,                  Case No. 21-cv-00463-SI
                                   8                    Plaintiffs,
                                                                                           ORDER DIRECTING DEFENDANTS
                                   9             v.                                        TO FILE NOTICE OF OTHER CASES
                                  10     EXECUTIVE OFFICE FOR
                                         IMMIGRATION REVIEW, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs’ motion for a preliminary injunction is scheduled for a hearing on March 9, 2021.

                                  14   The Court directs defendants to file a notice no later than February 24, 2021 informing the Court

                                  15   of any other cases in which courts have already ruled on the issues raised in the motion and of any

                                  16   other cases in which challenges to the same Final Rule at issue here are currently pending.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: February 17, 2021                     ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
